

116 HR 3700 IH: To amend title 38, United States Code, to prohibit smoking on the premises of any facility of the Veterans Health Administration, and for other purposes.
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3700IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Wenstrup (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to prohibit smoking on the premises of any facility of the
			 Veterans Health Administration, and for other purposes.
	
		1.Prohibition on smoking in facilities of the Veterans Health Administration
 (a)ProhibitionSection 1715 of title 38, United States Code, is amended to read as follows:  1715.Prohibition on smoking in facilities of the Veterans Health Administration (a)ProhibitionNo person (including any veteran, patient, resident, employee of the Department, contractor, or visitor) may smoke on the premises of any facility of the Veterans Health Administration.
 (b)DefinitionsIn this section: (1)The term smoke includes—
 (A)the use of cigarettes, cigars, pipes, and any other combustion or heating of tobacco; and (B)the use of any electronic nicotine delivery system, including electronic or e-cigarettes, vape pens, and e-cigars.
 (2)The term facility of the Veterans Health Administration means any land or building (including any medical center, nursing home, domiciliary facility, outpatient clinic, or center that provides readjustment counseling) that is—
 (A)under the jurisdiction of the Department of Veterans Affairs; (B)under the control of the Veterans Health Administration; and
 (C)not under the control of the General Services Administration.. (b)Conforming amendments (1)Table of sectionsThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1715 and inserting the following:
					
						
							1715. Prohibition on smoking in facilities of the Veterans Health Administration..
 (2)Veterans Health Care Act of 1992Section 526 of the Veterans Health Care Act of 1992 (Public Law 102–585) is repealed. (c)Effective dateThe amendments made by this section take effect on October 1, 2019.
			